Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-22-00272-CV

                           Rebecca FLORES and Juan Flores,
                                     Appellants

                                          v.

                      SAN ANTONIO KITCHEN & BATH, LLC,
                                   Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2021CV03517
                     Honorable David J. Rodriguez, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are assessed against appellants.

      SIGNED November 30, 2022.


                                           _________________________________
                                           Lori I. Valenzuela, Justice